Hooker, C. J.
The plaintiff, a married woman, residing at . Detroit, took defendant’s evening train for Holly. A short distance east of .Holly, defendant’s track ip crossed by the Flint & Pere Marquette railroad. It appears from the proof that, immediately after leaving each station, the brakeman or conductor announced the next station at which the train would stop. Holly was so announced. The plaintiff testified:
“After we left Davisburg, he said the next station would be Holly.
“ Q. Did he say ‘the next station,’ or ‘the next stop?’
“A. ‘The next station;’ he did not say ‘stop’ at all.”
The train stopped before crossing the Flint & Pere Marquette track, and plaintiff got off, supposing that she was at Holly. In so doing she was injured by the starting of the train just as she stepped off. The negligence complained of is that, after having announced Holly as the next station, defendant did not apprise plaintiff that the stop was not Holly. No employé of the defendant knew that plaintiff had left her seat.
The practice of announcing the next station in the manner mentioned is to be commended. It informs passengers in advance, and gives an opportunity for them to get ready, at their leisure, to leave the car. There is *427nothing in an announcement of that kind that should relieve a passenger from caution in regard to leaving the car at stops elsewhere than at stations. These stops are frequent, being required by law in some instances, as at railway crossings, and the result of accidents or signals in others. New who ride are ignorant of the fact that cars stop, at crossings. This plaintiff knew; had she thought of it, that trains sometimes stopped at this crossing. She says she would have known that they would have to pass this crossing, if she had stopped to think. We cannot say that, as matter of law, a railroad company is under obligation'to notify its passengers not to get off at an intervening railway crossing because it has announced the succeeding station as such. It has a right to expect that its passengers will sit in the cars until stations are called, as is the common custom on railroads, or, if they do not, that they will inform themselves in relation to their whereabouts.
An attempt is made to justify plaintiff's getting off by the claim that the stations were not called that night, when reached, before reaching Holly. No testimony in the case tends to show this, unless it be the plaintiff's. She says:
“Q. Do you not remember that the brakeman, when they reached Davisburg, and the cars stopped at Davisburg, called out ‘ Davisburg,' for any who. wanted to get off •there? • ’
“A. No, sir; I don't remember that. No, sir; I don't think that is the way he did. Still—
“Q. How was it at Pontiac?
“A. At Pontiac, — just before he got to Pontiac, — I think he said, ‘The next station is Pontiac.’ That is the way they do.
“Q. Is that all he .said?
“A. I could not recollect. any more he said. Passed through the train each way after leaving the cities or villages, and then announced the next station.
l‘Q. And then when they stopped at that next station, *428whatever it was, you think that they said nothing at all; let the passengers guess what it was?
“A. Why, I cannot understand what you mean. I am explaining.
“Q. Don’t you remember that, when the cars stopped at Pontiac, the brakeman came in and said ' Pontiac,’ that night?
“A. When we were returning home?
“Q. That night, when you were going out there to Holly?
“A. 'The next station is Pontiac,’ he said.
“Q. That was soon after leaving Birmingham?
"A. Well, that is just wh,at he said after leaving Birmingham. He says, 'The next station is Pontiac.’
“Q. After he got to Pontiac, and the cars stopped at Pontiac, what did. he say then?
“A. It was Pontiac. Well, he says 'Pontiac.’ I don’t think he said anything that night. I don’t think that he did. I don’t just remember, but still I don’t remember that he said anything of the kind. Still, he might. I would not swear to that.
“Q. When he stopped at the proper station, didn’t the brakeman come in and announce that station by name?
“A. Just as I tell you he did; no further.
“Q. I ask you if you will swear to it, one way or another; if you are willing to say that he did not?
“A. I am perfectly willing to say just _as it is, but I would not tell a story either one way or another. 'After leaving Birmingham, I think .Pontiac is the next station, and he announced that the next station would be Pontiac; and when we stopped there it was Pontiac, and the passengers got off. We all knew it was Pontiac. And when this was announced from Davisburg, I supposed I was getting off at Holly, or I should not have got off, I will assure you.
“Q. I think that is so.
“A. Well, that is true.
“Q. I want to get your mind back on what was done that night on that train. Don’t you remember that, when they stopped at a station, he gave the name of that station, so that strangers would know it was that station?
“A. I think he said, as I just say to you, 'The next station is Pontiac,’ and when the train halted — Of course, he could not be in every coach in a moment—
“Q. Can you remember positively that he did not?
*429“A. I am positive that he was not in our coach, saying that.
“Q. At any time that night?
“A. Oh, he was all through the coach, — came through; but when we stopped at Pontiac, I don't think he came in our coach, and said, 'This is Pontiac.' I know he did not.
“Q. Did he say 'Pontiac?'
. “A. He was not in the coach at all, if I remember
right. ,
"Q. Did they stop at Birmingham?
"A. I am not positive of that. I think he did.
■ “Q. When they stopped at Birmingham, didn't he announce Birmingham, right there?
“A. I really could not tell you.
“Q. And did he stop at Boyal Oak?
"A. I think he stopped at Boyal Oak; yes, sir.
“Q. At Boyal Oak, did he not announce that was Boyal Oak, by saying 'Boyal Oak?'
“A. Before we got there he did.
•' ' “Q. No, when you got there?
"A. I think not. Not in the coach I was in. There was five coaches. He could not be in all of them at once, you know; that would be impossible. He might have been in some others."
Again, she says:
“Q. Then you are not positive that at Birmingham he did not announce it as Birmingham, when you stopped there? You are not positive about that?
“A. No; I am not positive about that.
“Q. You think that he did not?
“A. I think he did not.
“Q. At Pontiac, it is the same way, is it, — that you are not positive that he did not say it?
“A. I -am rather positive he did not. • Still, he might have done so. I should not want to swear to that.
“Q. Isn't it a fact that, as a matter of truth, he might have announced those stations along in your car at the time that the train was stopped at them, or as the train stopped?
“A. I am positive he did not. He might, in calling one station, have been in my car, and the next station been in the next coach. ' He was not in our car every time the train stopped, — either the brakeman or conductor."
*430This testimony is susceptible of but one fair interpretation, and that is that she is uncertain about the calling of stations. The evidence shows that Holly was called when reached, and there is really no testimony that others were not, and the jury should not be permitted to assume it. It is clear that the omission could not have so impressed her at the time as to justify her in attempting to alight before reaching the station, on the ground that she was misled by the omission to announce other stations.
Cogent reasons are given for not announcing places at which passengers are not expected to leave the cars, and we are not prepared to hold that it should be done. The usages of railway companies in the running of trains, and taking and discharging passengers, are matters of common knowledge. Railway companies may properly take this into consideration, and we think that the defendant was under no obligation to guard against an exodus of passengers at a railway crossing at which it did not discharge passengers, merely because it had given the name of the next station after its last preceding stop.
The judgment of the circuit court will be affirmed.
Long, Grant, and Montgomery, JJ., concurred. McGrath, J., took no part in the decision.